EXHIBIT 10.1

 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is effective as of the 2nd day
of June, 2015, by and between Dependable Critical Infrastructure, Inc. f/k/a
DTREDS Consolidated, Inc., a Delaware corporation (the “Seller”), eCrypt
Technologies, Inc. d/b/a Ecrypt Technologies Inc., a Colorado corporation (the
“Buyer”), and Viking Telecom Services, LLC (“Viking”).

 

R E C I T A L S

 

A. Seller owns assets and liabilities associated with a telecom services
business Seller acquired from Viking on or March 19, 2015 (the “Business”)
located at 1050 8th Street NE Waseca, Minnesota, 56093 (the “Premises”).

 

B. Subject to the terms and conditions of this Agreement, Seller is willing to
sell to Buyer, and Buyer is willing to purchase from Seller, certain assets of
the Business as set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing, the benefits to be derived
hereunder and the mutual promises contained herein, the parties hereby agree as
follows: 

 

A G R E E M E N T

 

ARTICLE I

 

PURCHASE AND SALE OF ASSETS AND CERTAIN RELATED TRANSACTIONS

 

1.1 Purchase and Sale. At the Closing, Seller will sell to Buyer, and Buyer will
purchase from Seller, upon the terms and subject to the conditions set forth in
this Agreement, the following assets:

 

(a) All of Seller’s intangible assets related to the Business, including the
following as they are related to the Business: ownership in and rights to its
trade and brand name(s), trademark(s), websites, proprietary rights,
intellectual property, phone numbers, product formulations, trade secrets,
domain names, business records, customer and supplier lists, customer and
supplier relationships, contracts, and goodwill, including the intangible assets
specifically set forth on Exhibit A (collectively the “Intangible Assets”);

 

(b) All of Seller’s receivables related to the Business as of the Closing
(collectively the “Receivables”);

 

(c) Seller’s IBM server relating to the Business, office furniture at the
Premises, a 2011 Chevrolet Silverado 2500 Diesel Truck (VIN 1GC1KXC81BF137134),
and other physical assets of the Business as set forth on Exhibit A to this
Agreement (collectively the “Equipment”);

 

 
1


--------------------------------------------------------------------------------




  

(d) All prepaid services of the Business (the “Prepaid Services”); and

 

(e) All prepaid customer deposits (the “Customer Deposits”).

 

(the Intangible Assets, Equipment, Prepaid Services and Customer Deposits are
also referred to herein collectively as the “Assets”).

 

1.2 Excluded Assets. Notwithstanding the foregoing, the items set forth on
Exhibit B, if any, are specifically excluded from the definition of Assets.

 

1.3 Seller’s Debts, Liabilities and Obligations. Except as specifically set
forth on Exhibit C, the parties hereby acknowledge and agree that all debts,
claims, obligations and liabilities whatsoever of Seller shall be the sole
responsibility of Seller, and that Buyer is not assuming, and shall not be
obligated or deemed to assume, any debt, claim or liability of Seller or any
debt, claim or liability associated with the Business, the Assets, or Viking.

 

1.4 Employees. After Closing, Buyer shall have the right to hire any or all of
Seller’s or Viking’s employees relating to the Business thereafter. If Buyer
chooses to hire any former employees of Seller or Viking, Buyer shall then be
responsible for the payroll of these employees on and after the date or dates
any such employees are hired. The parties agree to cooperate in the smooth
transition of employment for those employees Buyer decides to employ.

 

ARTICLE II

 

PURCHASE PRICE

 

2.1 Purchase Price. Buyer shall initially pay to Seller for the Assets the
amount of 62,236,075 shares of Buyer’s common stock (the “Initial Purchase
Price”). The Initial Purchase Price shall be issued to the members of Seller per
Seller’s instructions set forth on Exhibit D. Buyer shall also pay $200,000 to
Seller (the “Additional Purchase Price”) as soon as reasonably possible after
Closing and shall use its best efforts to ensure that the Additional Purchase
Price is paid within two (2) months of Closing.

 

2.2 Closing Costs. Each party shall bear its own closing costs, including
without limitation attorneys’ and accountants’ fees and costs, where applicable.
Without limiting the generality of the foregoing, Seller shall be solely
responsible for any brokerage fees or sales commissions incurred in connection
with the transactions contemplated by this Agreement.

 

ARTICLE III

 

CLOSING

 

3.1 Closing Date. The closing of the transactions contemplated herein shall be
June 3, 2015 (the “Closing”). Such date may change by mutual agreement of the
Parties.

 

3.2 Closing Deliveries by Buyer to Seller. At the Closing, Buyer shall deliver,
or cause to be delivered to Seller, the following, each in form and substance
reasonably satisfactory to Seller:

 

(a) The Initial Purchase Price.

 

 
2


--------------------------------------------------------------------------------




  

3.3 Closing Deliveries by Seller to Buyer. At the Closing, Seller shall deliver,
or cause to be delivered, to Buyer the following, each in form and substance
reasonably satisfactory to Buyer:

 

(a) An Assignment and Bill of Sale, a copy of which is attached hereto as
Exhibit E;

 

(b) An Assignment of Intangible Assets, a copy of which is attached hereto as
attached as Exhibit F; and

 

(c) Any other documentation reasonably required to fully vest title to the
Assets in Buyer.

 

3.4 Conditions Subsequent to Closing. After Closing, Buyer agrees to pay the
Additional Purchase Price to Seller pursuant to Section 2.1 herein.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF THE SELLER

 

Seller hereby represents and warrants to Buyer that the following statements are
correct and complete in all material respects as of the date hereof and as of
Closing, which representations and warranties shall survive Closing:

 

4.1 Organization. Seller is duly organized, validly existing and in good
standing under the laws of the State of Delaware.

 

4.2 Authorization. Seller has all necessary power and authority to execute and
deliver this Agreement and the documents and agreements contemplated hereby, to
consummate the transactions contemplated hereby and thereby, and to perform its
obligations hereunder and thereunder. This Agreement has been duly and validly
approved by all necessary action on the part of Seller, has been duly executed
and delivered by Seller and constitutes a valid and binding obligation of
Seller, enforceable against it in accordance with its terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws relating to creditor’s rights generally or by equitable principles (whether
considered in an action at law or in equity) and other customary limitations on
enforceability.

 

4.3 Title to Assets.Seller has and will convey to Buyer good and marketable
title to all the Assets, free and clear of any security interest, claim, lien or
encumbrance, except for a lien by Action Capital.

 

 
3


--------------------------------------------------------------------------------




  

4.4 Consents and Approvals. No consent, approval or authorization of, or
declaration, filing or registration with any governmental or regulatory
authority, or any other person or entity, is required to be made or obtained by
Seller in connection with the execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby.

 

4.5 Financial Records. Any and all financial records that Seller has shown to
Buyer regarding the Business present fairly in all material respects the
financial condition and results of operations of the Business at and for the
periods therein specified.

 

4.6 Legal Proceedings. Except as set forth on Schedule 4.6, there are no claims,
actions, suits or proceedings or arbitrations, either administrative or
judicial, pending, or, to the knowledge of Seller, overtly threatened against or
affecting the Business, Seller, or the Assets, or Seller’s ability to consummate
the transactions contemplated herein, at law or in equity or otherwise, before
or by any court or governmental agency or body, domestic or foreign, or before
an arbitrator of any kind.

 

4.7 Inventory. The Inventory is in good, merchantable and useable condition, and
consists only of items of quality and quantity commercially usable and salable
in the ordinary course of the Business.

 

4.8 Taxes. Seller has, in respect of the Business, filed all tax returns that
are required to be filed and has paid all taxes that have become due pursuant to
such tax returns or pursuant to any assessment that has become payable or for
which Buyer may otherwise have any transferee liability. All monies required to
be withheld by Seller from employees of the Business for income taxes and social
security and other payroll taxes have been collected or withheld, and either
paid to the respective governmental bodies or set aside in accounts for such
purpose.

 

4.9 Trademarks. Seller owns all registered trademarks or trade names in
connection with the Business. No royalty is payable to any person as a result
of, or with respect to, the use of any trademarks, trade names or other
intellectual property. The operation of the Business as currently conducted does
not infringe, misappropriate or conflict with any intellectual property right or
other legally protectable right of another person. Seller has not received any
notice of any claim by another person contesting the validity, enforceability,
use or ownership of any of its trademarks or trade names.

 

4.10 Disclosure. There are no material facts relating to the Business, the
Premises or the Assets that have not been disclosed to Buyer by Seller.

 

4.11 No Untrue Statement.To the knowledge of Seller, none of the representations
and warranties in this Article IV or made by Seller elsewhere in this Agreement
contains any untrue statement of material fact or omits to state a material fact
necessary, in light of the circumstances under which it was made, in order to
make any such representation not misleading in any material respect.

 

 
4


--------------------------------------------------------------------------------




  

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES OF VIKING

 

Viking hereby represents and warrants to Buyer that the following statements are
correct and complete in all material respects as of the date hereof and as of
Closing, which representations and warranties shall survive Closing:

 

5.1 Seller’s Title to Assets. Viking conveyed to Seller on or about March 19,
2015, good and marketable title to all the Assets, free and clear of any
security interest, claim, lien or encumbrance, except for a lien by Action
Capital.

 

5.2 Legal Proceedings. Except as set forth on Schedule 4.6, there are no claims,
actions, suits or proceedings or arbitrations, either administrative or
judicial, pending, or, to the knowledge of Viking, overtly threatened against or
affecting the Business or the Assets at law or in equity or otherwise, before or
by any court or governmental agency or body, domestic or foreign, or before an
arbitrator of any kind.

 

5.3 Taxes. Viking has, in respect of the Business, filed all tax returns that
are required to be filed and has paid all taxes that have become due pursuant to
such tax returns or pursuant to any assessment that has become payable or for
which Buyer may otherwise have any transferee liability. All monies required to
be withheld by Viking from employees of the Business for income taxes and social
security and other payroll taxes have been collected or withheld, and either
paid to the respective governmental bodies or set aside in accounts for such
purpose.

 

5.4 Trademarks. Prior to March 19, 2015, Viking owned all registered trademarks
or trade names in connection with the Business. No royalty is payable to any
person as a result of, or with respect to, the use of any trademarks, trade
names or other intellectual property. The operation of the Business as currently
conducted does not infringe, misappropriate or conflict with any intellectual
property right or other legally protectable right of another person. Viking has
not received any notice of any claim by another person contesting the validity,
enforceability, use or ownership of any of its trademarks or trade names.

 

5.5 Disclosure. There are no material facts relating to the Business, the
Premises or the Assets that have not been disclosed to Buyer by Viking.

 

5.6 No Untrue Statement.To the knowledge of Viking, none of the representations
and warranties in this Article V or made by Viking elsewhere in this Agreement
contains any untrue statement of material fact or omits to state a material fact
necessary, in light of the circumstances under which it was made, in order to
make any such representation not misleading in any material respect.

 

 
5


--------------------------------------------------------------------------------




 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer hereby represent and warrant to Seller that the following statements are
correct and complete in all material respects as of the date hereof and as of
Closing, which representations and warranties shall survive Closing:

 

6.1 Organization. Buyer is a corporation, duly organized, validly existing and
in good standing under the laws of the State of Colorado.

 

6.2 Authorization. Buyer has all necessary company power and authority to
execute and deliver this Agreement and the documents and agreements contemplated
hereby, to consummate the transactions contemplated hereby and thereby, and to
perform its obligations hereunder and thereunder. This Agreement has been duly
and validly approved by all necessary company action on the part of Buyer, has
been duly executed and delivered by Buyer and constitutes a valid and binding
obligation of Buyer, enforceable against it in accordance with its terms, except
as may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to creditor’s rights generally or by equitable principles
(whether considered in an action at law or in equity) and other customary
limitations on enforceability.

 

6.3 Consents and Approvals. No consent, approval or authorization of, or
declaration, filing or registration with any governmental or regulatory
authority, or any other person or entity, is required to be made or obtained by
Buyer in connection with the execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby.

 

6.4 No Untrue Statement. To the knowledge of Buyer, none of the representations
and warranties in this Article V or made by Buyer elsewhere in this Agreement
contains any untrue statement of material fact or omits to state a material fact
necessary, in light of the circumstances under which it was made, in order to
make any such representation not misleading in any material respect.

 

ARTICLE VII

 

COVENANTS

 

7.1 Conduct of Business. Prior to the Closing, except as otherwise required by
applicable law or as consented to in writing by the parties, Seller shall
conduct the Business in the ordinary course of business. Prior to the Closing,
Seller shall use its best efforts to (1) preserve the possession and control of
all of the Assets and the Business; (2) to preserve the good will of suppliers,
customers, staff and employees of the Business and others having business
relations with Seller; and (3) keep and preserve the Business as existing on the
date of this Agreement. After Closing, immediately upon Seller’s receipt of a
$66,700 portion of the Additional Purchase Price, Seller shall immediately pay
such funds to Action Capital and ensure that Action Capital’s lien with respect
to the Assets is immediately removed.

 

 
6


--------------------------------------------------------------------------------




  

7.2 Commercially Reasonable Efforts. Subject to the terms and conditions set
forth in this Agreement, Seller, Viking, and Buyer shall use commercially
reasonable efforts (subject to, and in accordance with, applicable law) to take,
or cause to be taken, all actions, and to do, or cause to be done, and to assist
and cooperate with the other parties hereto in doing, all things necessary,
proper or advisable under applicable laws to consummate, and make effective, in
the most expeditious manner practicable, the transactions contemplated by this
Agreement, and no party hereto shall take or cause to be taken any action which
would reasonably be expected to prevent, impede or delay the consummation of the
transactions contemplated by this Agreement.

 

7.3 Discussions with Other Buyers. Between the date hereof and the Closing,
Seller may not enter into any discussions with any person to purchase any or all
of the Assets.

 

7.4 Further Assurances. Each party shall cooperate in good faith with the other
and shall take all appropriate action and execute any documents, instruments,
assignments, assumptions or conveyances of any kind which may reasonably be
necessary or advisable to carry out any of the transactions contemplated
hereunder, including without limitation any vehicle registrations. The parties
shall cooperate in providing such information as may be necessary to be in
compliance with relevant sections of the Internal Revenue Code.

 

7.5 Risk of Loss. Until Closing, all risk of loss or damage to the Assets shall
be borne by Seller, and thereafter shall be borne by Buyer.

 

7.6 Delivery. Seller shall deliver possession of all Assets to Buyer at Closing.

 

7.7 Indemnification.

 

(a) Seller agrees to indemnify and save and hold Buyer harmless from and against
any cost, damage, liability, loss, expense, penalty, fine or deficiency suffered
or incurred by Buyer, including without limitation court and investigation costs
and reasonable attorneys’ fees, arising out of or resulting from (a) any
inaccuracy in any representation or the breach of any warranty made by Seller in
this Agreement, (b) the failure by Seller to perform or observe any term,
provision or covenant of this Agreement, (c) the operation of the Business prior
to Closing (including, without limitation, any legal proceedings disclosed on
Schedule 4.6), (d) any warranty claim for services performed or products sold
prior to Closing which exceed Five Thousand Dollars ($5,000), and (e) any claim
related Action Capital’s lien on the Assets.

 

(b) Viking agrees to indemnify and save and hold Buyer harmless from and against
any cost, damage, liability, loss, expense, penalty, fine or deficiency suffered
or incurred by Buyer, including without limitation court and investigation costs
and reasonable attorneys’ fees, arising out of or resulting from (a) any
inaccuracy in any representation or the breach of any warranty made by Viking in
this Agreement, (b) the failure by Viking to perform or observe any term,
provision or covenant of this Agreement, (c) the operation of the Business prior
to Closing (including, without limitation, any legal proceedings disclosed on
Schedule 4.6), (d) any warranty claim for services performed or products sold
prior to Closing which exceed Five Thousand Dollars ($5,000), and (e) any claim
related Action Capital’s lien on the Assets.

 

 
7


--------------------------------------------------------------------------------




  

(b) Buyer agrees to indemnify and save and hold Seller harmless from and against
any cost, damage, liability, loss, expense, penalty, fine or deficiency suffered
or incurred by Seller, including without limitation court and investigation
costs and reasonable attorneys’ fees, arising out of or resulting from (a) any
inaccuracy in any representation or the breach of any warranty made by Buyer in
this Agreement, or (b) the failure by Buyer to perform or observe any term,
provision or covenant of this Agreement.

 

ARTICLE VIII

 

CONDITIONS

 

8.1 Conditions to Each Party’s Obligations under this Agreement. The respective
obligations of each party to effect the transactions contemplated by this
Agreement shall be subject to the fulfilment or waiver in writing by mutual
agreement of the parties at or prior to Closing of the following conditions:

 

(a) None of the parties shall be subject to any decree, order or injunction of a
United States federal or state court or foreign court of competent jurisdiction,
which prohibits the consummation of the transactions contemplated by this
Agreement, and no statute, rule or regulation shall have been enacted by any
governmental authority which prohibits or makes unlawful the consummation of the
transactions contemplated by this Agreement.

 

(b) No action, suit, investigation or proceeding before any governmental
authority seeking to prevent or prohibit the consummation of the transactions
contemplated by this Agreement shall be pending.

 

8.2 Conditions to Obligations of Seller under this Agreement. The obligation of
Seller to effect the transactions contemplated by this Agreement shall be
subject to the fulfilment or waiver in writing by Seller at or prior to the
Closing of the following conditions:

 

(a) Buyer shall have performed in all material respects Buyer’ covenants and
agreements contained in this Agreement required to be performed on or prior to
the Closing.

 

(b) The representations and warranties of Buyer contained in this Agreement and
in any document delivered in connection herewith shall be true and correct in
all respects as of the Closing.

 

(c) Buyer shall have made or caused to be made all deliveries required by
Section 3.2 of this Agreement.

 

 
8


--------------------------------------------------------------------------------




  

8.3 Conditions to Obligations of Buyer under this Agreement. The obligation of
Buyer to effect the transactions contemplated by this Agreement shall be subject
to the fulfilment or waiver in writing by Buyer at or prior to the Closing of
the following conditions:

 

(a) Seller and Viking shall have performed in all material respects their
covenants and agreements contained in this Agreement required to be performed on
or prior to the Closing.

 

(b) The representations and warranties of Seller and Viking contained in this
Agreement and in any document delivered in connection herewith shall be true and
correct in all respects as of the Closing.

 

(c) Since the date of this Agreement, there shall not have occurred and be
continuing material adverse effect to the Assets or the Business.

 

(d) Seller shall have made all deliveries required by Section 3.3 of this
Agreement.

 

(e) There must not have been made or threatened by any person any claim
asserting that such person (a) is the holder or the beneficial owner of, or has
the right to acquire or to obtain beneficial ownership of the Assets or (b) is
entitled to all or any portion of the purchase price payable for the Assets.

 

(f) Buyer shall have obtained all necessary third-party and governmental
consents, authorizations, licenses and/or permits to the sale of the Assets
and/or the conduct of a hydroponics business at the Premises, including, without
limitation, all appropriate licenses or permits as determined by Buyer in their
sole discretion.

 

ARTICLE IX

 

RESTRICTIVE COVENANTS

 

9.1 Non-Competition and Non-Solicitation Covenants. Seller and the shareholders
and/or owners of Seller (collectively the “Seller Shareholders”) agree and
promise that, except with the express written consent of Buyer, neither Seller
nor Seller Shareholders will directly or indirectly, alone or in concert with
others and for five (5) years beginning effective as of Closing, for any or no
reason, do or undertake any of the following activities:

 

(a) operate or conduct a Competitive Business within a one hundred (100) mile
radius of any current operations of the Business, whether as an owner,
part-owner, affiliate, partner, agent, joint venturer, investor or in any other
capacity; or

 

(b) solicit, divert, accept business from or otherwise take away or interfere
with any customers of the Business; or

 

(c) solicit, divert or induce any of employees to leave Buyer’s employment; or

 

(d) solicit, divert or induce any of Buyer’s contractors or outside consultants
to terminate their contractual relationship with Buyer.

 

 
9


--------------------------------------------------------------------------------




  

9.2 Competitive Business and Buyer Customer. “Competitive Business” refers to
any telecom services business, including the sale and support of related
products and services, and all activities and products related or ancillary
thereto.

 

9.3 Reasonableness of Restrictions. Seller and Seller Shareholders hereby
represent and warrant to Buyer that they have carefully considered the
provisions of this Article VIII and agree that the restrictions set forth,
including without limitation the time period and definition of Competitive
Business, are reasonable and restrict Seller’s and Seller Shareholders’ right to
compete only to the extent necessary to protect the valid and legitimate
business interests of Buyer. Seller and Seller Shareholders further represent
and warrant to Buyer that they understand the legal and other consequences of
entering into the promises and agreements contained in this Article IX. If any
restriction, including without limitation, any time restriction, contained in
this Article IX is deemed to be unenforceable by a court of competent
jurisdiction, the parties hereto agree that such court may modify and enforce
such restrictions to the extent it determines to be reasonable under the
circumstances existing at that time.

 

9.4 Injunction. In the event of a breach or threatened breach by Seller or
Seller Members of the provisions of this Article IX, Buyer shall be entitled to
an injunction restraining Seller and/or Seller Members, as the case may be, from
engaging in the competitive activities proscribed by this article. The parties
further agree that a violation of such provisions will cause immediate and
irreparable damage to Buyer. Nothing contained in this Article IX shall prohibit
Buyer from also pursuing any other remedies available at law, and no action by
Buyer in pursuing any other remedies shall constitute an election to forego
other remedies.

 

9.5 Survival of Protections. The covenants and agreements contained in this
Article IX shall survive the termination or expiration of this Agreement.

 

ARTICLE X

 

TERMINATION

 

10.1 Termination by Consent. This Agreement may be terminated at any time prior
to the Closing by the written agreement of Seller and Buyer.

 

10.2 Termination by Seller or Buyer. At any time prior to Closing, this
Agreement may be terminated by Seller or Buyer, if a United States federal or
state court of competent jurisdiction or United States governmental authority
shall have issued an order, decree or ruling or taken any other action
(including the enactment of any statute, rule, regulation, decree or executive
order) permanently restraining, enjoining or otherwise prohibiting the
transactions contemplated by this Agreement (the “Restraining Order”) and such
Restraining Order shall have become final and non-appealable; provided, however,
that (i) the factual basis for the Restraining Order shall not be or relate to
the breach of any representation, warranty, covenant or agreement set forth in
this Agreement by the party seeking to terminate the Agreement under this
Section and (ii) the party seeking to terminate this Agreement pursuant to this
Section shall have complied in all material respects with Section 7.2 and shall
have used its commercially reasonable efforts to remove such injunction, order
or decree.

 

 
10


--------------------------------------------------------------------------------




  

10.3 Termination by Seller. At any time prior to Closing, this Agreement may be
terminated by Seller if (i) there has been a material breach by Buyer of any
representation, warranty, covenant or agreement set forth in this Agreement or
if any representation or warranty of Buyer shall have become untrue in any
material respect, in either case such that the conditions set forth in Section
8.2 would not be satisfied and (ii) such breach is not curable, or, if curable,
is not cured within thirty (30) days after written notice of such breach is
given to Buyer by Seller; provided, however, that the right to terminate this
Agreement pursuant to this Section shall not be available to Seller if Seller,
at such time, is in material breach of any representation, warranty, covenant or
agreement set forth in this Agreement such that the conditions set forth in
Section 8.3 shall not be satisfied.

 

10.4 Termination by Buyer. At any time prior to Closing, this Agreement may be
terminated by Buyer if (i) there has been a material breach by Seller of any
representation, warranty, covenant or agreement set forth in this Agreement or
if any representation or warranty of Seller shall have become untrue in any
material respect, in either case such that the conditions set forth in Section
8.3 would not be satisfied and (ii) such breach is not curable, or, if curable,
is not cured within thirty (30) days after written notice of such breach is
given to Seller by Buyer; provided, however, that the right to terminate this
Agreement pursuant to this Section shall not be available to Buyer if Buyer, at
such time, is in material breach of any representation, warranty, covenant or
agreement set forth in this Agreement such that the conditions set forth in
Section 8.2 shall not be satisfied.

 

ARTICLE XI

 

MISCELLANEOUS

 

11.1 Confidentiality. Each Party shall use all information that it obtains from
the others pursuant to this Agreement solely for the effectuation of the
transactions contemplated by this Agreement or for other purposes consistent
with the intent of this Agreement and shall not use any of such information for
any other purpose, including, without limitation, the competitive detriment of
the other Parties. Each Party may disclose such information to its/their
respective affiliates, counsel, accountants, tax advisors and consultants as
necessary to consummate this transaction. This provision shall not prohibit the
use or disclosure of confidential information pursuant to court order or which
has otherwise become publicly available through no fault of the recipient Party.

 

 
11


--------------------------------------------------------------------------------




  

11.2 Notices. All notices, requests, consents and demands shall be given to or
made upon the parties at their respective addresses set forth below, or at such
other address as a party may designate in writing delivered to the other
parties. Unless otherwise agreed in this Agreement, all notices, requests,
consents and demands shall be given or made by personal delivery, by confirmed
air courier, or by certified first class mail, return receipt requested, postage
prepaid, to the party addressed as aforesaid. If sent by confirmed air courier,
such notice shall be deemed to be given upon the earlier to occur of the date
upon which it is actually received by the addressee or the business day upon
which delivery is made at such address, as confirmed by the air courier (or if
the date of such confirmed delivery is not a business day, the next succeeding
business day). If mailed, such notice shall be deemed to be given upon the
earlier to occur of the date upon which it is actually received by the addressee
or the third business day following the date upon which it is deposited in a
first-class postage-prepaid envelope in the United States mail addressed to such
address.

 

If to Seller: 1100 H Street NW, Suite 920, Washington, D.C. 20036

 

If to Viking: 1050 8th Street NE, Waseca, MN 56093

 

If to Buyer: 2028 E Ben White Blvd, #240-2835, Austin, TX 78741

 

11.3 Assignment. Without the prior written consent of the other party, the
benefits of this Agreement may not be assigned or in any other manner
transferred and the obligations may not be delegated. Subject to the foregoing
limitation on assignment and delegation, this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective legal
representatives, successors and assigns, and no other person shall have any
right, benefit or obligation hereunder.

 

11.4 Choice of Law; Venue. This Agreement shall be construed in accordance with,
and governed by, the substantive laws of, the State of Delaware, without
reference to principles governing choice or conflicts of laws. Venue for any
action hereunder shall lie exclusively in the courts of the State of Delaware.

 

11.5 Severability. In the event any one or more of the provisions contained in
this Agreement shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect the validity of any other provision hereof and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision were
not contained herein; provided that the Agreement as so modified preserves the
basic intent of the parties.

 

11.6 Captions. The captions used herein are for ease of reference only and shall
not define or limit the provisions hereof.

 

11.7 Sale of Assets Only.This Agreement constitutes a sale of the Assets only
and is not a sale of any interest in Seller. Buyer is not assuming and shall not
be responsible for the payment of any liabilities or obligations of Seller
whatsoever, except as expressly set forth herein.

 

 
12


--------------------------------------------------------------------------------




  

11.8 Enforcement. In the event of a dispute between the parties arising under
this Agreement, the party prevailing in such dispute shall be entitled to
collect such party’s costs from the other party, including without limitation
court costs and reasonable attorneys’ fees, whether such sums are expended with
or without suit, at trial or on appeal.

 

11.9 Entire Agreement; Amendments. This Agreement and the exhibits attached
hereto constitute the entire agreement between the parties hereto with respect
to the subject matter contained herein, and there are no covenants, terms or
conditions, express or implied, other than as set forth or referred to herein.
This Agreement supersedes all prior agreements between the parties hereto
relating to all or part of the subject matter herein. No representations, oral
or written, modifying or contradicting the terms of this Agreement have been
made by any party except as contained herein. This Agreement may not be amended,
modified or canceled except as provided herein or by written agreement of the
parties signed by the party against whom enforcement is sought.

 

11.10 Counterparts. Any number of counterparts of this Agreement may be signed
and delivered and each shall be considered an original and together they shall
constitute one agreement.

 

11.11 Survival. All of the covenants, representations and warranties contained
in this Agreement shall survive the Closing and shall not be merged therein.

 

[Remainder or Page Intentionally Left Blank; Signature Page to Follow]

 

 
13


--------------------------------------------------------------------------------




  

In Witness Whereof, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.

 

  SELLER:    

Dependable Critical Infrastructure, Inc. 

f/k/a DTREDS Consolidated, Inc. 

        By: /s/ Steve Vento     Name:  Steve Vento     Its:  Chief Operating
Officer            VIKING:     Viking Telecom Services, LLC     By: /s/ Paul
Canet Name: Paul Canet       BUYER:  

eCrypt Technologies, Inc. 

d/b/a Ecrypt Technologies Inc.

  By: /s/ Debbie King  Name: Debbie King  Its: Director 

  

 
14


--------------------------------------------------------------------------------




 

SELLER SHAREHOLDERS:     /s/ Thomas Cellucci Thomas Cellucci     /s/ Steve Vento
Steve Vento     /s/ Les Quintana Les Quintana     /s/ Steve Vento BRS Partners 
By: Steve Vento Its: Managing Member     /s/ Paul Canet SIG, Inc. By: Paul Canet
Its:       Matthew Adams



  

 
15


--------------------------------------------------------------------------------




  

EXHIBIT A

 

Assets

 

 
16


--------------------------------------------------------------------------------




 

Assets

 

MISC:

 

 

·

Employee Safety Program

 

·

Domain: Vikingtelecomservices.com

 

·

Office furniture in Minnesota

 

·

IBM Server

  

Contracts:

 

 

·

Indefinite Deliverables Indefinite Quantities Jacobs Telecommunications Inc.

 

·

Velocitel

 

·

Goodman Networks Master Services Agreement

 

·

SAC Wireless, LLC MASTER SUB-CONTRACTOR AGREEMENT Sub-contract for General
Construction Services

 

·

Black & Veatch

 

·

MD7

 

·

Professional Services Bluestream Professional Services LLC

 

·

Sprint/United Management Master Construction Services Agreement

  

Vehicle:

 

 

·

2011 Chevrolet Silverado 2500 Diesel truck VIN # 1GC1KXC81BF137134

 

 
17


--------------------------------------------------------------------------------




 

 

EXHIBIT B

 

Excluded Assets

 

1. Any Viking Telecom’s Accounts Receivable (A/R) on or before January 1, 2015

 

 
18


--------------------------------------------------------------------------------




 

EXHIBIT C

 

Assumed Debts, Liabilities and Obligations

 

 

 
19


--------------------------------------------------------------------------------




  

Liabilities transferring to ECRY

 

Debt:

 

 

·

Huntington Loan Payment for 2011 Chevrolet Silverado 2500 Diesel truck VIN #
1GC1KXC81BF137134 ACCT# 20044692124 in the amount of 667.80 per month

 

·

Loan payment to in the amount of $5K for 11 months to Joshua Claybaugh, former
owner of Viking Telecom

 

 
20


--------------------------------------------------------------------------------




  

EXHIBIT D

 

Issuance Instructions

 

 

 
21


--------------------------------------------------------------------------------




  

Allocation of Ownership   Number of Shares         Tom Cellucci   18,670,822  
Steve Vento     26,450,332   Les Quintana     4,667,706   BRS Partners    
3,734,164   SIG, Inc.     2,489,443   Matthew Adams     622,361   Reserved    
5,601,247           Total     62,236,075  

 

 
22


--------------------------------------------------------------------------------




 

EXHIBIT E

 

ASSIGNMENT AND BILL OF SALE

 

For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, Dependable Critical Infrastructure, Inc. f/k/a DTREDS
Consolidated, Inc., a Delaware corporation (“Assignor”), does hereby grant,
bargain, transfer, sell, assign, convey and deliver to Ecrypt Technologies,
Inc., a Colorado corporation, free and clear of any and all liens, encumbrances,
charges or claims, all right, title and interest in and to the Receivables,
Equipment, and Customer Deposits as such terms are defined in the Asset Purchase
Agreement between the parties dated as of June 2, 2015. Assignor, for itself,
its successors and assigns, hereby covenants and agrees that, at any time and
from time to time forthwith upon the written request of Assignees, at no
additional cost to Assignor, Assignor will do, execute, acknowledge and deliver
or cause to be done, executed, acknowledged and delivered, each and all of such
further acts, deeds, assignments, transfers, conveyances, powers of attorney and
assurances as may reasonably be required by Assignees in order to assign,
transfer, set over, convey, assure and confirm unto and vest in Assignees, their
successors and assigns, title to the assets sold, conveyed, transferred and
delivered by this Assignment and Bill of Sale.

 

This Assignment and Bill of Sale is being executed and delivered by Assignor
pursuant to the terms of the Asset Purchase Agreement executed between the
parties simultaneously herewith.

 

Executed effective as of June 2, 2015. 

 

  ASSIGNOR:          

Dependable Critical Infrastructure, Inc. 

f/k/a DTREDS Consolidated, Inc.

    By: /s/ Steve Vento     Name: Steve Vento     Its:  Chief Operating Officer
 

 

 
23


--------------------------------------------------------------------------------




  

EXHIBIT F

 

Assignment of Intangible Assets

 

 

 
24


--------------------------------------------------------------------------------




  

ASSIGNMENT OF INTANGIBLE ASSETS

 

This ASSIGNMENT OF INTANGIBLE ASSETS (the “Assignment”) is made effective as of
the 2nd day of June, 2015, by and between Dependable Critical Infrastructure,
Inc. f/k/a DTREDS Consolidated, Inc., a Delaware corporation (“Assignor”), and
Ecrypt Technologies, Inc. (“Assignee”).

 

R E C I T A L S

 

A. Pursuant to the Asset Purchase Agreement (the “Purchase Agreement”) of dated
as of June 2, 2015, by and among Assignor and Assignee, Assignor is assigning
the Assets (as defined in the Purchase Agreement) to Assignee.

 

B. Included within the Assets being assigned to Assignees, and subject to the
terms of the Purchase Agreement, Assignor is also assigning to Assignee its
rights, title and interest in and to the intangible assets associated with the
business of Assignor, including without limitation trade and brand name(s),
trademark(s), websites, proprietary rights, intellectual property, phone
numbers, product formulations, trade secrets, domain names, business records,
customer and supplier lists, customer and supplier relationships, contracts and
contract rights (including prepaid services), and goodwill (the “Intangible
Assets”).

 

C. Pursuant to the terms of the Purchase Agreement, Assignor has agreed to
transfer to Assignee the Intangible Assets, and Assignor now desires to enter
into this Assignment in order to transfer such right, title and interest to
Assignee.

 

NOW, THEREFORE, for and in consideration of the foregoing premises and the
undertakings set forth below, Assignor hereby agrees as follows:

 

A G R E E M E N T

 

1. Assignor hereby grants, transfers, assigns and conveys to Assignees,
absolutely and unconditionally, free and clear of all liens, encumbrances,
mortgages or any other type of security interest, all of its right, title and
interest in and to all of the Intangible Assets.

 

2. Assignor transfers such Intangible Assets to Assignees, their successors and
assigns, to have and to hold to and for its and their own use and benefit
forever. Assignor, for itself and its successors and assigns, hereby covenants
that, from time to time after delivery of this instrument, at Assignee’s request
and without further consideration, at no additional cost to Assignor, Assignor
will execute and deliver, or will cause to be executed and delivered, such other
instruments of conveyance and transfer and take such other actions as Assignees
reasonably may require (such as, but not limited to, assisting with the transfer
of any business accounts, such as a telephone account) to more effectively vest
in the Assignees the Intangible Assets and to put Assignee in possession of the
Intangible Assets, and to do all other things and execute and deliver all other
instruments and documents as may be required to effect the same.

 

3. This Assignment shall be construed in accordance with, and governed by, the
laws of the State of Delaware, without regard to its conflict of laws doctrine.
Assignor consents and submits to the exclusive jurisdiction of the state courts
located in Kent County, State of Delaware, for any disputes or controversies
arising out of this Assignment.

 

 
25


--------------------------------------------------------------------------------




  

IN WITNESS WHEREOF, Assignor has executed this Assignment effective as of the
date first written above. 

 

  ASSIGNOR:          

Dependable Critical Infrastructure, Inc. 

f/k/a DTREDS Consolidated, Inc.

    By: /s/ Steve Vento     Name:  Steve Vento     Its:  Chief Operating Officer
 

 

 
26


--------------------------------------------------------------------------------




 

Schedule 4.6

 

Legal Proceedings

 

 

 

27

--------------------------------------------------------------------------------



